                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


MAURICE W.,1

                          Plaintiff,

vs.                                                     Case No. 18-1256-SAC

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On March 13, 2015, plaintiff filed an application for social

security      disability    insurance    benefits.       Plaintiff   alleged   a

disability onset date of July 6, 2012.           The application was denied

initially and on reconsideration.            An administrative hearing was

conducted on May 16, 2017.            The administrative law judge (ALJ)

considered the evidence and decided on September 8, 2017 that

plaintiff was not qualified to receive benefits.                This decision

has been adopted by defendant.          This case is now before the court

upon plaintiff’s request to reverse and remand the decision to

deny plaintiff’s application for benefits.

I.     STANDARD OF REVIEW

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42




1   The initial is used to protect privacy interests.

                                        1
U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.        See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.       To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”               42 U.S.C. §

423(d)(1)(A).

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010)(internal

quotation marks omitted).    “It requires more than a scintilla, but

less than a preponderance.”     Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007).   The court must examine the record as a whole,

including whatever in the record fairly detracts from the weight

of   the   defendant’s   decision,   and   on   that   basis    decide   if

substantial evidence supports the defendant’s decision.           Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).     The court may not reverse the defendant’s choice

                                     2
between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.              Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).                        The court reviews

“only the sufficiency of the evidence, not its weight.”                          Oldham v.

Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007).

II.     THE ALJ’S DECISION (Tr. 13-29).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                            (Tr. 14-15).

First, it is determined whether the claimant is engaging in

substantial gainful activity.                Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments        meet    or    medically       equal    the    criteria     of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines      the       claimant’s    residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any    other       work   considering        his   or   her   residual

functional capacity, age, education and work experience.



                                               3
       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                           At step

five, the burden shifts to the Commissioner to show that there are

jobs   in   the    economy       with   the       claimant’s     residual    functional

capacity.         Id.      In    this   case,       the   ALJ    decided     plaintiff’s

application should be denied at the fifth step of the evaluation

process.

       The ALJ made the following specific findings in his decision.

First, plaintiff meets the insured status requirements for Social

Security benefits through March 31, 2018.                       Second, plaintiff has

not engaged in substantial gainful activity since July 6, 2012.

Third, plaintiff has the following severe impairments:                         anxiety;

post-traumatic          stress    disorder         (PTSD);      adjustment    disorder;

paranoid personality disorder traits; and obsessive-compulsive

disorder (OCD).         Fourth, plaintiff does not have an impairment or

combination of impairments that meet or medically equal the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.                        Fifth,

plaintiff has the residual functional capacity to perform a full

range of work at all exertional levels but with the following non-

exertional limitations:           plaintiff is limited to simple, routine,

repetitive tasks with occasional interaction with coworkers and no

interaction with the general public, but plaintiff retains the

ability to accept supervision on a basic level.                      Finally, the ALJ

                                              4
determined    that,   although   plaintiff   cannot   perform    any   past

relevant work, he could perform such jobs as laboratory equipment

cleaner, order filler, and laundry worker.       The ALJ further found

that these jobs exist in significant numbers in the national and

state economy.

III.    TREATING SOURCE OPINIONS

       Plaintiff’s claim for benefits is based upon his mental health

and his irritable bowel syndrome (IBS) which seems connected to

his mental health.    Plaintiff alleges that the mental or emotional

stress of work causes his IBS symptoms and that his IBS symptoms

exacerbate the mental or emotional stress of work.              The record

contains opinions from treating sources who discuss the functional

limitations caused by plaintiff’s IBS.       The ALJ mostly agreed with

the psychological diagnoses of these sources, but he disagreed

with their conclusions regarding the work limitations caused by

plaintiff’s IBS and mental health conditions.          In fact, the ALJ

concluded, based upon his review of the medical evidence, that IBS

was not a severe impairment for plaintiff and he referenced this

conclusion in giving only partial weight to the treating sources’

opinions. Plaintiff contends that this conclusion is not supported

by substantial evidence.

       A. IBS as a severe impairment

       Plaintiff’s first argument to reverse the decision to deny

benefits concerns the ALJ’s analysis of two treating sources:          Dr.

                                    5
Elizabeth Hatcher, plaintiff’s treating psychiatrist, and Tyrus

Petty, plaintiff’s therapist.    Part of the ALJ’s critique of their

opinions was based upon his determination that plaintiff’s alleged

IBS was not a severe impairment.        Plaintiff contends that this

conclusion is not supported by substantial evidence.

      Plaintiff asserts that the ALJ’s analysis of the evidence

ignores the interplay between plaintiff’s mental or emotional

status and his IBS symptoms, i.e., that job stress or anxiety cause

his IBS symptoms and his IBS symptoms cause plaintiff job stress

and anxiety, and that the combination creates a severe work

impairment.     Instead of ignoring this possibility, the ALJ’s

decision addresses it as follows:

     The . . . evidence supports a finding that the claimant
     did not suffer from any severe physical impairments.
     Even if the undersigned found the claimant’s alleged IBS
     to be severe, there is no objective evidence that it
     gave rise to debilitating limitations, either singly or
     in combination with the mental health impairments.

(Tr. 17).     Before stating this conclusion, the ALJ reviewed the

findings    contained   in   numerous   medical   records   and   noted

plaintiff’s testimony that plaintiff does not take medication for

IBS and that, after plaintiff stopped working, his IBS symptoms

did not improve.    (Tr. 16).

     So, the court rejects the claim that the ALJ did not consider

the combination or interplay of mental and physical impairments in

his analysis.    The ALJ concluded that he would reject plaintiff’s


                                   6
claim for benefits even if he had found that plaintiff’s IBS was

a “severe” physical impairment. And, as discussed below, the court

finds that the ALJ reasonably discounted treating source opinions

of plaintiff’s functional limitations based upon his consideration

of the record, including the severity of plaintiff’s IBS symptoms.

      B. Standards for considering treating source opinions

      In considering a treating physician’s opinion, an ALJ must

either give it controlling weight or “’articulate[] specific,

legitimate reasons for his decision, finding, for example, the

opinion   unsupported     by    medically        acceptable     clinical      and

laboratory   diagnostic    techniques       or    inconsistent    with     other

substantial evidence in the record.’”              Arterberry v. Berryhill,

743 Fed.Appx. 227, 229 (10th Cir. 2018)(quoting Raymond v. Astrue,

621 F.3d 1269, 1272 (10th Cir. 2009)).           The ALJ must consider other

factors including: the length of the treatment relationship and

the   frequency   of   examination;       the   nature   and   extent    of   the

treatment relationship, including the treatment provided and the

kind of examination and testing performed; whether the physician

is a specialist in the area upon which an opinion is rendered; and

other factors brought to the ALJ’s attention that may support or

contradict the opinion.        20 C.F.R. § 404.1527.           But, the ALJ’s

decision need not include an explicit discussion of each factor.

Oldham, 509 F.3d at 1258.



                                      7
     C.     Dr. Hatcher

     Dr. Hatcher completed two medical source statements.                          In a

statement dated January 6, 2016 (Tr. 999-1000), she opined that

plaintiff was moderately limited in his ability: to understand and

remember     detailed      instructions*;        to   maintain     attention        and

concentration for extended periods; to perform activities within

a schedule, maintain attendance, and be punctual**; to work in

coordination with or proximity to others without being distracted

by them; to make simple work related decisions*; to complete a

normal      workday       and    workweek        without      interruption         from

psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods**; to

interact    appropriately        with    the    general     public**;   to    respond

appropriately to changes in the work setting*; to travel in

unfamiliar    places      or    use    public   transportation*;        and   to    set

realistic goals or make plans independently*.                     She found that

plaintiff     was     markedly        limited    in   his    ability     to   accept

instructions        and   respond       appropriately        to   criticism        from

supervisors; and in the ability to get along with coworkers or

peers without distracting them or exhibiting behavioral extremes.

     Dr. Hatcher’s statement dated March 28, 2017 (Tr. 1058-1059)

was somewhat different.               In the areas marked with an asterisk

above, plaintiff was not listed as moderately limited.                        In the

areas marked with two asterisks, plaintiff was listed as markedly

                                           8
limited, at least on bad days.             Plaintiff’s rating remained

moderately or markedly limited in those areas not marked with an

asterisk.    Plaintiff’s ability to carry out detailed instructions

and to sustain an ordinary routine without special supervision

were listed as moderately to markedly limited, although they were

rated as only mildly limited on the January 6, 2016 form.

     Both statements from Dr. Hatcher estimated that plaintiff

would miss work or leave prematurely at least four days per month.

(Tr. 999, 1058).

     The ALJ reviewed the notes of plaintiff’s examinations by Dr.

Hatcher and concluded they showed “no significant abnormalities,

other than a tendency to ‘meander’ over many topics.”             (Tr. 20).

He said the examinations showed: full orientation; intact reality;

alertness; ability to follow conversations; ability to engage in

abstraction; articulate speech; loquacious language; an animated

mood/affect;    intact   memory;     pleasant     demeanor;   and      intact

attention.     Id.    The   ALJ    found   that   the   reports   of    these

examinations and his review of Dr. Hatcher’s treatment notes, were

inconsistent with Dr. Hatcher’s medical source statements and

therefore, gave the statements only “some weight.”

     Plaintiff contends that the ALJ’s analysis ignores that a

visit to Dr. Hatcher might not produce the kind of work stress

that plaintiff alleges exacerbated his symptoms.           But, plaintiff

has testified that his IBS symptoms are no better since he has

                                     9
stopped working.       (Tr. 49).     This is a “weight of the evidence”

issue which the ALJ has the discretion to decide.

        The ALJ further noted that, while Dr. Hatcher’s mental status

examinations were consistent with the consultative examination and

conclusions of Dr. Melvin Berg (a consultative examining source),

the extreme limitations in Dr. Hatcher’s medical source statements

were inconsistent with Dr. Berg’s report.                 (Tr. 21).      During his

visit with plaintiff, Dr. Berg found that plaintiff was outgoing,

friendly and lively, and also extremely tense, and nervous and

jittery.    (Tr. 868).       Dr. Berg observed that plaintiff lived alone

independently;       demonstrated    average       to     superior      intellectual

ability;        logical,     coherent,      reality-based         thinking;      good

concentration; and adequate memory function.                    (Tr. 868-870).    He

found    that    plaintiff     socializes      with     his   parents    and   church

members.     (Tr. 869).        He determined that plaintiff is able to

process      simple        information,        retain     and     execute      simple

instructions, persist at simple tasks, and learn and retain new

information.       Id. at 870.    He also found that plaintiff is:

        inconsistent in his ability to accommodate to the
        demands of superficial interpersonal interaction. That
        is, he can present himself in a very effective manner,
        as during the consultation and probably in other
        superficial contacts. However, he does have a history
        of extremely distressing experiences in which he feels
        harassed and then experiences anxiety triggering
        physical distress. He has had a series of instances in
        which work became intolerable and he experienced the
        environment as “toxic.”


                                          10
Id.

      Plaintiff argues that Dr. Berg’s report is consistent with

Dr. Hatcher’s “opinion.”       Doc. No. 11, p. 19.            The ALJ did find

consistencies    between     Dr.    Berg’s       report    and   Dr.    Hatcher’s

examination findings.       (Tr. 22).      But, the ALJ was reasonable in

concluding    that   Dr.   Berg’s   report       was   inconsistent      with   the

“extreme   limitations”     noted    in    Dr.    Hatcher’s      medical   source

statements.    (Tr. 21).

      The ALJ also commented that notes from Dr. Michael Engelken,

a personal physician and treating source, indicated that plaintiff

“exhibited no psychiatric abnormalities, with an appropriate and

pleasant demeanor, good eye contact, no overt signs of anxiety or

depression, and normal speech.”           (Tr. 17).

      The ALJ discounted Dr. Hatcher’s assessments, in addition,

because they relied “substantially” upon plaintiff’s own self-

reports.     (Tr. 21).     Plaintiff contends that the ALJ was being

overly speculative and that, in any event, Dr. Hatcher was within

her right to rely upon the subjective and objective symptoms she

deemed credible.

      This is not a persuasive argument to overturn the decision to

deny benefits. An ALJ may legitimately consider whether a treating

source’s opinion relied upon subjective self-reports.                  See Hackett

v. Barnhart, 395 F.3d 1168, 1174 (10th Cir. 2005); Boss v. Barnhart,

67 Fed.Appx. 539, 542 (10th Cir. 2003).                Here, the issue centers

                                      11
upon the treating sources’ opinions as to the degree plaintiff’s

IBS symptoms interfere with his functional capacity, because the

ALJ   more   or    less   agreed   with    the    treating   sources’   mental

diagnoses.    It does not appear overly speculative in this instance

for the ALJ to assert that the treating sources relied upon

plaintiff’s self-reports for their evaluations of plaintiff’s

functional limitations.       The court acknowledges that mental health

diagnosis    may    require   reliance     upon    a   patient’s   subjective

statements.       Thomas v. Barnhart, 147 Fed.Appx. 755, 759-60 (10th

Cir. 2005); Miranda v. Barnhart, 205 Fed.Appx. 638, 641 (10th Cir.

2005). The ALJ, however, was not critical of the treating sources’

mental health diagnoses.           He was critical and gave only “some

weight” to Dr. Hatcher’s assessment of plaintiff’s functional

limitations.       While a different result could be reasonable, the

court finds that the ALJ’s opinion followed a reasonable approach

in weighing Dr. Hatcher’s reports.

      D. Tyrus Petty

      On June 8, 2015, Mr. Tyrus Petty, LSCSW, submitted a report

answering questions regarding plaintiff. (Tr. 961-967).                   The

report indicates that Petty was plaintiff’s therapist for three

and one-half years beginning in December 2010, while plaintiff was

working at a public library.          Mr. Petty opines that plaintiff’s

situation with IBS has worsened so that plaintiff cannot rely upon

a symptom-free time or environment.         He describes plaintiff’s case

                                      12
as involving the interaction of IBS and mental disorders in a

manner that has created a “toxic closed loop phenomenon.”         (Tr.

967).     “The IBS attacks cause a severe spike in his mental and

emotional state. In turn, an increase in his anxiety will directly

ignite an IBS response.”    Id.   He noted that in the last two years

of therapy, there were only six sessions that were not interrupted

by symptoms.     Mr. Petty described plaintiff as hypervigilant and

distrustful, suspicious of his peers, and prone to flashbacks of

prior traumatic job events.       He believes plaintiff suffers from

PTSD and that one of plaintiff’s PTSD symptoms is IBS.       Mr. Petty

described plaintiff’s job history as including numerous jobs over

a short span of time in Chicago before he moved to Topeka in August

2005 where plaintiff’s parents live.     Plaintiff held a job at the

public library from 2006 into 2012 and received mainly positive

evaluations in spite of interruptions caused by IBS.    He described

plaintiff as having fear and apprehension regarding the most

innocuous tasks, as having difficulty concentrating because of

stressful flashbacks, and as feeling betrayed by supervisors who

did not accommodate his IBS symptoms.      Mr. Petty opined that the

primary cause of plaintiff’s loss of the library job was IBS, and

that he has a slim-to-none chance of maintaining a job unless his

anxiety and PTSD are significantly lowered.

        The ALJ gave Mr. Petty’s opinion “partial weight.”   (Tr. 22).

He discounted the opinion to the extent it was inconsistent with

                                   13
the    medical    evidence   from   physical    examinations     (which    are

summarized at Tr. 16, 17 and 23) and relied substantially or

overwhelmingly on the claimant’s subjective allegations.2                 Thus,

the ALJ used similar rationale to discount Mr. Petty’s opinion as

he used to discount Dr. Hatcher’s opinion.              The ALJ also found

that employment was available which would isolate plaintiff from

his peers to avoid stress.

       As additional support for his decision, the ALJ discussed the

breadth of plaintiff’s activities of daily living and the reports

of three non-examining, non-treating consultants.               (Tr. 23-24).

Two    of   the   consultants   considered     plaintiff’s    mental   health

symptoms; one considered plaintiff’s physical symptoms.

       The court finds that the ALJ pointed to sufficient evidence

and argumentation to support his evaluation of Mr. Petty’s opinion,

Dr. Hatcher’s opinion, and the ALJ’s determination of plaintiff’s

RFC.    The ALJ’s decision may not be the only reasonable opinion

which may be drawn from the record, but it is a reasonable opinion.

IV.    DR. BERG’S OPINION VIS-À-VIS PLAINTIFF’S RFC.

       Plaintiff’s last argument is that the ALJ erred when he gave

Dr. Berg’s opinion “significant weight” (Tr. 22), but failed to




2 Obviously, Mr. Petty’s account of the interruptions to plaintiff’s therapy
sessions would not be an instance of relying upon plaintiff’s subjective
accounts. Nor would Dr. Hatcher’s account of plaintiff belching or being hyper-
vigilant. But, these are matters the ALJ was entitled to weigh along with the
other evidence to determine the extent of plaintiff’s functional limitations.

                                      14
include     the    limitations     suggested        in    that        opinion   in     his

determination of plaintiff’s RFC.

     To reiterate, the RFC formulated by the ALJ limits plaintiff

to simple, routine, repetitive tasks with occasional interaction

with coworkers and no interaction with the general public, but

plaintiff retains the ability to accept supervision on a basic

level. (Tr. 19).         Dr. Berg stated that plaintiff “is inconsistent

in his ability to accommodate to the demands of superficial

interpersonal interaction,” although “he can present himself in a

very effective manner, as during the consultation and probably in

other superficial contacts.”            (Tr. 870).

     The    court    disagrees      with      plaintiff’s        argument       for    the

following    reasons.        First,     the   ALJ     gave      Dr.    Berg’s   opinion

“significant weight.”          He did not declare he was adopting its

conclusions verbatim; nor was he required to do so.                       See Chapo v.

Astrue,    682    F.3d    1285,   1288-89     (10th      Cir.    2012)(there      is    no

requirement for direct correspondence between an RFC finding and

a specific medical opinion on functional capacity, nor must there

be specific affirmative medical evidence on the record as to each

mental RFC finding).          The court believes there is substantial

evidence in support of the RFC in the medical records, medical

opinions,    and    activities     of    daily      living      set     forth    in    the

administrative record.        It is not a legal error if the RFC differs

in some respect from Dr. Berg’s opinion.

                                         15
        Second, the court finds that the ALJ did incorporate the

restrictions discussed in Dr. Berg’s report when in the RFC the

ALJ limited plaintiff to “occasional interaction with co-workers,”

“no interaction with the general public,” and “supervision on a

basic level.”        This finding is supported by the results in the

following cases.       In Smith v. Colvin, 821 F.3d 1264, 1269 (10th

Cir. 2016), the court found that the functional impact of numerous

moderate mental limitations was sufficiently accounted for in an

RFC limiting the claimant to no face-to-face public contact and

only    simple,   repetitive,     and    routine       tasks.   The   moderate

limitations contained in a doctor’s evaluation included the areas

of accepting instructions and criticisms by supervisors, getting

along with coworkers or peers, working with others without getting

distracted, and completing a normal workday without interruption

for psychologically based symptoms.            The court in Smith cited Lee

v. Colvin, 631 Fed.Appx. 538 (10th Cir. 2015) for support.             In Lee,

a psychologist assessed moderate limitations in various areas

including responding appropriately to supervisors’ criticisms and

getting along with coworkers.       The court held the limitations were

adequately incorporated in an RFC limiting the claimant to simple

tasks    or   work    requiring   only       routine    supervision   or   only




                                        16
superficial interaction with supervisors or peers.3                 Id. at 541-

42.

       The court also draws support from: Carver v. Colvin, 600

Fed.Appx. 616, 619-20 (10th Cir. 2015)(RFC limiting claimant to

jobs with simple instructions and interacting with co-workers and

supervisors under “routine supervision” adequately incorporates

doctor’s finding that claimant could “relate to supervisors and

peers on a superficial work basis”); and Ganer v. Berryhill, 2017

WL    3610537   *6   (D.N.M.     2/23/2017)(RFC     limiting    plaintiff     to

“occasional”       interaction     with      supervisors     and     co-workers

sufficiently incorporates doctor’s conclusion that claimant can

interact    appropriately      with   coworkers     and   supervisors    on   an

“incidental basis”).

       Plaintiff     also   contends        that   the    alleged    error    in

incorporating Dr. Berg’s opinion in the RFC formulation is not

harmless because the vocational expert testified that there would

be no work available for plaintiff given the limits suggested by

Dr. Berg’s report.      Again, the court disagrees.

       The ALJ asked the vocational expert two similar questions.

First, he asked:

       Assume we have an individual of the same age, educational
       background of claimant with the same work history. The
       first hypothetical, assume you have no exertional
       limitations, but he’d have non-exertional limitations

3 The court acknowledges that in Lee the RFC assessment did incorporate language
directly from the psychologist’s narrative explanation of the plaintiff’s
functional capacity in a work setting.

                                       17
        that limit him to simple, routine, repetitive tasks with
        occasional interaction with coworkers, no interaction
        with the general public. For this purpose, assume that
        he could accept supervision on a basic level. Can he
        return to his past work?

(Tr. 57). The expert answered this question “no.” But, the expert

identified     three    jobs   which    could      be   performed    by   such   an

individual.    This answer supports the ALJ’s finding that plaintiff

could perform work present in substantial numbers in the economy.

        The other similar question posed by the ALJ was:

        Now assume we have an individual with the same age,
        educational background of claimant with the same work
        history.   Again, no exertional limitations.     He’d be
        limited to simple, routine, repetitive tasks. However,
        this individual would be unable to consistently interact
        with coworkers, supervisors or the general public. He
        would be unable to maintain acceptable levels of
        punctuality and attendance, missing up to four days a
        month of work. Can he still do these jobs?

(Tr. 58).      This question was answered “no” by the vocational

expert. The court agrees with plaintiff that it is unclear whether

the expert’s answer is based upon the inability to interact

consistently with supervisors and others, or the absenteeism and

punctuality issue, or both.            It is also noteworthy to the court

that this question does not ask the expert to assume that the

individual could accept supervision on a basic level.

        While this part of the testimony is not clear, the answer to

the first question provides sufficient evidence to support the

ALJ’s    conclusions.      Therefore,        the   court   rejects   plaintiff’s

second grounds to reverse the denial of benefits.

                                        18
V. CONCLUSION

     For the above-stated reasons, the court denies plaintiff’s

action   to   reverse   defendant’s    decision   refusing   plaintiff’s

application for social security benefits.

     IT IS SO ORDERED.

     Dated this 11th day of March, 2019, at Topeka, Kansas.



                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge




                                  19
